DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 21 March 2022 have been fully considered but they are not persuasive. 
Turning to the rejection(s) of the claims under 35 U.S.C. § 102, it is noted that the terminology in a pending application's claims is to be given its broadest reasonable
interpretation (In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989))
and limitations from a pending application's specification will not be read into the claims
(Sjolund v. Musland, 847 F.2d 1573, 1581-82, 6 USPQ2d 2020, 2027 (Fed. Cir. 1988)). 
Anticipation under 35 U.S.C. § 102 is established only when a single prior art
reference discloses, either expressly or under the principles of inherency, each and
every element of a claimed invention.  See Constant v. Advanced Micro-Devices. Inc.,
848 F.2d 1560, 1570, 7 USPQ2d 1057, 1064 (Fed. Cir.), cert. denied, 488 U.S. 892
(1988); RCA Corp. v. Applied Digital Data Sys., Inc., 730 F.2d 1440, 1444, 221 USPQ
385, 388 (Fed. Cir. 1984).  Moreover, anticipation by a prior art reference does not
require either the inventive concept of the claimed subject matter or the recognition of
properties that are inherently possessed by the prior art reference.  Verdegaal Brothers
Inc. v. Union Oil co. of California, 814 F.2d 628, 633, 2 USPQ2d 1051, 1054 (Fed. Cir.
1987), cert. denied, 484 U.S. 827 (1987).  A prior art reference anticipates the subject
matter of a claim when that reference discloses each and every element set forth in the 
claim (In re Paulsen, 30 F.3d 1475, 1478-79, 31 USPQ2d 1671, 1673 (Fed. Cir. 1994)
and In re Spada, 911 F.2d 705, 708, 15 USPQ2d 1655, 1657 (Fed. Cir. 1990));
however, the law of anticipation does not require that the reference teach what
Applicant is claiming, but only that the claims "read on” something disclosed in the
reference.  Kalman v. Kimberly-Clark Corp., 713 F.2d 760, 772, 218 USPQ 781, 789
(Fed. Cir. 1983), cert. denied, 465 U.S. 1026 (1984) (and overruled in part on another
issue), SRI Intel v. Matsushita Elec. Corp. Of Am., 775 F.2d 1107, 1118, 227 USPQ
577, 583 (Fed. Cir. 1985).  Also, a reference anticipates a claim if it discloses the
claimed invention such that a skilled artisan could take its teachings in combination with
his own knowledge of the particular art and be in possession of the invention.  See In re
Graves, 69 F.3d 1147, 1152, 36 USPQ2d 1697, 1701 (Fed. Cir. 1995), cert. denied, 116 S.Ct. 1362 (1996), quoting from In re LeGrice, 301 F.2d 929, 936, 133 USPQ 365, 372 (CCPA 1962).
Regarding the § 102 rejection over HWANG, Applicant argues that amended claim 1 overcomes the rejection over HWANG.  Examiner disagrees.
First, Applicant has amended the “baffle” (from claim 2) to a “baffle plate” (incorporated into claim 1).  However, the structure 320 of HWANG clearly functions and reads on a “baffle” as well as a curved “plate” structure (it is noted that plate structures are structural elements characterized by a three-dimensional solid whose thickness is very small when compared to other dimensions including the body 320 of HWANG), and Applicant is silent with respect to the plate being “flat” as opposed to curved like that of HWANG.  Applicant’s claim merely describes a “baffle plate” with a gap/hole and being provided in the air dissolving tank without any further structure or configuration relating thereto, and such broad recitation fails to provide any structural distinction over HWANG (much less patentable distinction), particularly given the fact that body 320 of HWANG functions as a baffle plate as currently claimed.  
Second, Applicant argues that “Hwang only discloses: the inlet 331 and the outlet 312 are aligned in a horizontal direction” which is not persuasive because inlet 331 and the other outlet (outlet 311, which is relied upon in the rejection) clearly ARE staggered in the horizontal direction as shown in Fig. 5.  It is emphasized that the rejection does not rely on outlet 312 but rather outlet 311.  Fig. 1 also shows the inlet 331 and outlet 311 (not numbered but connected to cavitator inlet 411) staggered in the manner claimed.
Because HWANG teaches each and every feature as currently claimed, the position is maintained that HWANG reads on claim 1.
Regarding the § 103 rejection of claims, Applicant argues reasons of same indicated for claim 1 above.  This is not persuasive for reasons of same indicated above and in the rejection. 
Regarding double patenting, Applicant has chosen to forego the filing of a terminal disclaimer until claims are in condition for allowance.  Examiner notes that unless Applicant can provide an adequate showing of patentable distinction between the claim sets, doing so may serve only to delay prosecution upon Allowance of the claims.  Examiner strongly suggests addressing the double patenting rejection 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 7, 10-13, and 15 is/are rejected under 35 U.S.C. 102(a) as being anticipated by US 2018/0087203 to HWANG.
Regarding claims 1, 7, 10-13, and 15, HWANG (in Figs. 1-5 and associated text) discloses a microbubble generator, comprising:
an air dissolving tank (330/310), defining an air dissolving cavity (308) therein, and having an inlet (331) and an outlet (311) for water to flow in and out, the inlet and the outlet being staggered in a horizontal direction (see Figs. 1 and 5); and
a cavitator (400), provided outside the air dissolving tank and connected with the outlet (see Fig. 1); and
a baffle plate (320), provided in the air dissolving tank, located between the inlet and the outlet in the horizontal direction, and provided with a gap and/or a through hole (321/322),
wherein the baffle plate is configured to partially block the water flowing from the inlet towards the outlet and facilitate microbubble generation (note solid configuration of baffle plate 320 blocking water flow between the inlet and outlet, along with plural openings/holes 321,322 having a configuration fully capable of facilitating microbubble generation), 
wherein a horizontal distance between the baffle plate and the outlet is greater than a horizontal distance between the baffle plate and the inlet (see, e.g., Fig. 1; particularly note that left side of baffle plate 320 has “a horizontal distance” from outlet 311 greater than, for instance, “a horizontal distance” from baffle plate portion proximate to hole 322 and inlet 331),
wherein in the horizontal direction, the inlet and the outlet are located at two ends of the air dissolving tank (see, e.g., Fig. 1),
wherein the air dissolving tank is provided with two air dissolving semi-casings fastened with each other (see semi-casings 310 and 330 in Fig. 1), the inlet is provided in one of the air dissolving semi-casings and the outlet is provided in another one of the air dissolving semi-casings (see, e.g., Fig. 1),
wherein two air dissolving semi-casings are in contact fit with each other at a joint by means of a step surface (see, e.g., Figs. 1-2),
wherein an outer surface of the air dissolving tank is provided with reinforcing ribs arranged horizontally and vertically in a staggered manner (see outer surface of 310 in Fig. 5 showing such ribs),
wherein the microbubble generator is configured such that a flow velocity of outflow water is less than a flow velocity of inflow water when air is dissolved (note cavitator portion 420 has a much narrower diameter than inlet 331 which provides a configuration for an outflow less than an inflow), and
a laundry treating device (200/250), provided with the microbubble generator according to claim 1 at a water inlet of the laundry treating device, the microbubble generator being communicated with a water tub of the laundry treating device (note connection of microbubble generator 300 to laundry treating device inlet 200 in Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, and 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over HWANG.
Regarding claims 1, 7, 10-13, and 15, Examiner’s primary position is that the body 320 of HWANG reads on the claimed “baffle plate” (which does not provide any limitation to whether the plate structure is flat or curved).  However, even if assuming arguendo that one were to interpret the claimed baffle plate as being flat, such difference would merely relate to a different shape of a three-dimensional plate structure having a small thickness relative to other dimensions.  Absent secondary considerations, it would have been an obvious matter of design choice to modify the shape of the baffle structure of HWANG into any desired shape including a “plate”, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP § 2144.04 regarding Obviousness and Changes in Shape.  
Regarding claims 3-4, 6, 8, and 9, HWANG, supra, discloses the claimed invention including an inlet and side wall of an air dissolving cavity.  HWANG does not describe dimensions or distances between elements.  It would have been an obvious matter of design choice to modify the HWANG inlet and side wall configuration of the air dissolving cavity within the claimed spacing range, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 regarding Obviousness and Changes in Shape.
Regarding claim 14, HWANG discloses the air dissolving tank having a water inlet but HWANG does not detail the water inlet pipe or its configuration.  While HWANG discloses the water outlet pipe as being disposed horizontally, HWANG does not disclose a configuration for the water inlet pipe.  It would have been an obvious matter of design choice to modify the HWANG inlet into a horizontal inlet, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 regarding Obviousness and Changes in Shape.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-4, and 6-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/971,306 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the broader current claims fully encompass the copending claims.  Applicant should either (1) amend the claims and provide corresponding arguments as to precisely how and why the current claims patentably distinguish over the copending claims, or (2) file a terminal disclaimer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711


/Joseph L. Perrin/Primary Examiner, Art Unit 1711